DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are cancelled. Claims 21 and 34-37 have been amended. Currently claims 21-39 are pending.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 14 of the remarks that none of the references teach "wherein a brightness of an image formed by the image forming device is controlled on a basis of a measurement result of the illuminance sensor" and references paragraph 1295 of Chaum indicating that the cited paragraph describes that a "user can adjust the brightness of the light-generating elements and the image 30608" and "and that the eyeglass system automatically adjusts the brightness based on an ambient light sensor, which detects how much light is in the surrounding environment". The Applicant argues that "the brightness of the elements" of Chaum is not equivalent to "a brightness of an image formed by the image forming device". The Office disagrees. Paragraph 1295 indicates "The illuminator 30602 can consist of a plurality of ... elements, a combination of reflective or emissive elements (such as "interferometric modulation" technology), or other light-generating or light-directing elements ... In one embodiment, the eyeglass system automatically adjusts the brightness of the elements based on an ambient light sensor, which detects how much light is in the surrounding environment" and paragraph 565 indicates that "one or more "fold mirrors" or other optical elements between the projector 120 and the proximal optic 116, which may for instance be . 
The Applicant argues on page 15 of the remarks that none of the references teach "when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value as claimed”. The Office disagrees. See page 24 of the Office Action dated April 14, 2021 where Kelly is referenced to teach the same in figure 4 and paragraphs 36-40. 
The Applicant argues on page 15 of the remarks that none of the references teach "when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value". The Office disagrees. See page 25 of the Office Action dated April 14, 2021, where Kelly is referenced to teach the same in figure 4 and paragraphs 36-40.
The Applicant argues on pages 15-16 of the remarks that Solomon does not teach "a gap separating the light guide plate and the first transparent substrate as claimed", “wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor”, “wherein a brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor”, “wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value as claimed”, and “wherein, 
The Applicant argues on pages 16-17 of the remarks that the "detectors" of Freeman cannot be equated to the claimed feature of "wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor". The Office disagrees. Paragraph 94 of Freeman clearly teaches "The ambient occlusion member 1002 may be driven by an occlusion controller 1102 that is responsive to an ambient light sensor 1104 and/or a manual control 1106." where the ambient occlusion member is equivalent to the light control device and the ambient light sensor is equivalent to the illuminance sensor. Freeman's refined capabilities of inferring certain environmental conditions does not preclude them from meeting the limitations as argued.
The Applicant argues on page 18 of the remarks that Roh does not teach the any of the limitations previously argued. Please see above for details as previously discussed. 
The Applicant argues on page 19 of the remarks that the Cornelissen does not teach an optical device which includes “a gap separating a/the light guide plate and a/the first transparent substrate”. The Applicant argues that the "scattering layer" of Cornelissen cannot be equated to a "transparent substrate". The Office disagrees, the "scattering layer" is equivalent to the light control device which comprises a first substrate, therefore one of ordinary skill in the art would have easily and obviously interpreted the scattering layer to 
The Applicant argues on page 20 of the remarks that the combiner of Kelly cannot be equated to "the light control device" and is described as "an optical glass or plastic device". The Office disagrees with the Applicant's interpretation. Paragraph 36 of Kelly indicates "The combiner 116 includes a dimmable portion 406 and a display portion 408" and paragraph 37 indicates "the dimmable portion 406 may be an electrochromic, a gel-type (e.g. Gentex.TM.), a thin-film (e.g. St. Gobian.TM. or Sully.TM.), or any other suitable technology that provides variably controllable light transmission levels". Therefore, it is obvious and appropriate to interpret item 406 of Kelly as the light control device. Kelley is referenced to teach “a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor”, not what a light control device includes, which is already taught by another prior art. The combination of cited references teaches the claim limitations as argues on page 21 of the remarks.
Applicant’s arguments with respect to Claims 21 and 34-37 and the limitations “a sealing member arranged at an edge of [a] first transparent substrate, wherein the first transparent substrate is fixed to [a] light guide by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate” have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-23, 33-35, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum et al. (Pub. No.: US 2010/0149073 A1) hereinafter referred to as Chaum, in view of Solomon (Pub. No.: US 2011/0007277 A1), in view of Freeman et al. (Pub. No.: US 2007/0159673 A1) hereinafter referred to as Freeman, in view of Roh (Pub. No.: US 2008/0024430 A1), in view of Cornelissen et al. (Pub. No.: US 2012/0069599 A1) hereinafter referred to as Cornelissen, and in view of Iba et al. (Pub. No.: US 2010/0245211 A1) hereinafter referred to as Iba.
 With respect to Claim 21, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); and an image display device (fig. 1, item 110: image display system; ¶557) attached to the frame, wherein the image display device includes: an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic), wherein a light control device (¶543, “an array of shutters”; ¶682, “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters”; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) adjusts an amount of external light incident from outside the optical device, wherein the light control device is provided in a region of the optical device from which light is emitted (¶683, “desirable to have a structure on the proximal optic … such a switchable structure may also reduce the amount of ambient light from the surrounding”; ¶953); wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes: a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which light emitted from the image forming device (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected, wherein the light is guided by the light guide plate, and wherein light is emitted from the optical device (¶760, “where light is launched through a waveguide”; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well).
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode  provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate. 
(fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), a first transparent electrode and a second transparent electrode (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate, as taught by Solomon so as to provide effective implementation of variable light transmission so as to reduce the energy consumption of the apparatus and increasing resolution and contrast (¶188).
(¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or both of the first transparent substrate and the second transparent substrate.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. 1, item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with one or both of a first transparent substrate and a second transparent substrate of the light control device (fig. 11; ¶94, “an LCD panel, an electrochromic panel, etc” which has a first substrate and a second transparent substrate).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with one or both of the first transparent substrate and a second transparent substrate, as taught by Freeman, so as to maintain a comfortable contrast between the projected image and the ambient illumination (¶97). 
Chaum, Soloman, and Freeman combined do not teach wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode (fig. 1, items 22 and 12 respectively; ¶60; ¶62) provided on the first transparent substrate and the second transparent substrate,  respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) and the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first transparent substrate and the second transparent substrate (¶6; ¶64-66), wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap separating the light guide plate and the first transparent substrate.
Cornelissen teaches a luminous window (figs. 1A and 1B, item 100; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (figs. 1A and 1B, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (figs. 1A and 1B, item 103; ¶41-42), wherein there is a gap separating the light guide plate and a first transparent substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, Solomon, Freeman, and Roh, wherein there is a gap separating the light guide plate and the first transparent substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Rob, and Cornelissen combined do not teach a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate.
Iba teaches a display apparatus (¶65) comprising: a glasses-type frame (fig. 9, items 18 and 20; ¶67) and an image display device (fig. 4, item 8; ¶36; fig. 9, item 16; ¶65) attached to the frame, wherein the image display device includes an image forming device (¶36), and an optical device (fig. 9, item 17; ¶65), wherein the optical device includes a light guide plate (fig. 4, item 7; ¶49), a sealing member (fig. 5, item 14) arranged at an edge of a first transparent (fig. 5, items 10, 11, 12 have an edge that is arranged with item 14; ¶52), wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate (¶52, “the mirror frame construction does not only hold the air gap between the optical member 11 and the hexahedron prism 7 easily, but can be used as a sealing member to prevent raindrops or dust from entering into the air gap”), a first deflection section (fig. 4, item 3; ¶49), and a second deflection section (fig. 4, item 4; ¶49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to, modify the combined display apparatus of Chaum, Solomon, Freeman, Rob, and Cornelissen, to comprise a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate, as taught by Iba so as to prevent raindrops or dust from entering into the air gap (¶52) and a necessary means to have the light guide attached to the first transparent substrate.
	With respect to Claim 22, claim 21 is incorporated, Chaum teaches an ambient light sensor automatically adjusts the brightness of elements of an illuminator but does not explicitly teach further comprising: an illuminance sensor, wherein the illuminance measures an illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. , item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with the light control device (fig. 11); further comprising: an illuminance sensor (fig. 11, item 1104), wherein the illuminance sensor measures an illuminance of an environment in which the display apparatus is located, wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor (¶94-95).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum, Soloman, Freeman, Roh, and Cornelissen to further comprise an illuminance sensor, wherein the illuminance sensor measures the illuminance of an environment in which the display apparatus is located, wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor, as taught by Freeman, so as to determine an optimum amount of variable occlusion to which the light control device is driven (¶95). 
	With respect to Claim 23, claim 21 is incorporated, Chaum teaches further comprising: an illuminance sensor, wherein the illuminance sensor measures an illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor (¶1295 – last sentence).
Claim 33, claim 21 is incorporated, Chaum teaches wherein the light control device (¶560) is removably provided in the region of the optical device from which light is emitted (¶563; figs. 318A-D; ¶1374 -¶1377).
With respect to Claim 34, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor that measures an illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic), wherein a light control device (¶543, “an array of shutters”; ¶682, “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters”; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) adjusts an amount of external light incident from outside the optical device, wherein the light control device is provided in a region of the optical device from which light is emitted (¶683, “desirable to have a structure on the proximal optic … such a switchable structure may also reduce the amount of ambient light from the surrounding”; ¶953), and wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which light emitted from the image forming device (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected, wherein the light is guided by the light guide plate, and wherein the light is emitted from the optical device (¶760, “where light is launched through a waveguide”; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well).
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode provided on the first transparent substrate and the second transparent substrate respectively; and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), a first transparent electrode and a (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate, as taught by Solomon so as to provide effective implementation of variable light transmission so as to reduce the energy consumption of the apparatus and increasing resolution and contrast (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or both of the first transparent substrate and the second transparent substrate and wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. 1, item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with one or both of a first transparent substrate and a second transparent substrate of the light control device (fig. 11; ¶94, “an LCD panel, an electrochromic panel, etc” which has a first substrate and a second transparent substrate); further comprising: an illuminance sensor (fig. 11, item 1104) that measures the illuminance of an environment in which the display apparatus is located, wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor (¶94-95).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teachings of Freeman wherein the second deflection section is covered with the light control device resulting in the second deflection unit is covered with one or both of a first transparent substrate and a second transparent substrate of the light control device and wherein a transmittance of the light control device is controlled based on a measurement result of the illuminance sensor, as taught by Freeman, so as to maintain a comfortable contrast between the projected image and the ambient illumination (¶97). 
Chaum, Soloman, and Freeman combined do not teach wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode (fig. 1, items 22 and 12 respectively; ¶60; ¶62) provided on the first transparent substrate and the second transparent substrate, respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) and the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first transparent substrate and the second transparent substrate (¶6; ¶64-66), wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap separating the light guide plate and the first substrate.
Cornelissen teaches a luminous window (figs. 1A and 1B, item 100; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (figs. 1A and 1B, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (figs. 1A and 1B, item 103; ¶41-42), wherein there is a gap separating the light guide plate and a first transparent substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, Solomon, Freeman, and Roh, wherein there is a gap separating the light guide plate and the first transparent substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Rob, and Cornelissen combined do not teach a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate.
Iba teaches a display apparatus (¶65) comprising: a glasses-type frame (fig. 9, items 18 and 20; ¶67) and an image display device (fig. 4, item 8; ¶36; fig. 9, item 16; ¶65) attached to the frame, wherein the image display device includes an image forming device (¶36), and an optical device (fig. 9, item 17; ¶65), wherein the optical device includes a light guide plate (fig. 4, item 7; ¶49), a sealing member (fig. 5, item 14) arranged at an edge of a first transparent substrate (fig. 5, items 10, 11, 12 have an edge that is arranged with item 14; ¶52), wherein the  a gap separating the light guide plate and the first transparent substrate (¶52, “the mirror frame construction does not only hold the air gap between the optical member 11 and the hexahedron prism 7 easily, but can be used as a sealing member to prevent raindrops or dust from entering into the air gap”), a first deflection section (fig. 4, item 3; ¶49), and a second deflection section (fig. 4, item 4; ¶49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to, modify the combined display apparatus of Chaum, Solomon, Freeman, Rob, and Cornelissen, to comprise a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate, as taught by Iba so as to prevent raindrops or dust from entering into the air gap (¶52) and a necessary means to have the light guide attached to the first transparent substrate.
With respect to Claim 35, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor that measures the illuminance of an environment in which the display apparatus is located (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic), wherein a light control device (¶543, “an array of shutters”; ¶682, “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters”; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) adjusts an amount of external light incident from outside the optical device, wherein the light control device is provided in a region of the optical device from which light is emitted (¶683, “desirable to have a structure on the proximal optic … such a switchable structure may also reduce the amount of ambient light from the surrounding”; ¶953); wherein a brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor (¶1295 – last sentence), and wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which light emitted from the image forming device (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected, wherein the light is guided by the light guide plate, and wherein the light is emitted from the optical device (¶760, “where light is launched through a waveguide”; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode  provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), a first transparent electrode and a second transparent electrode (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or both of the first transparent substrate and the second transparent substrate.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. 1, item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with one or both of a first transparent substrate and a second transparent substrate of the light control device (fig. 11; ¶94, “an LCD panel, an electrochromic panel, etc” which has a first substrate and a second transparent substrate).
(¶97). 
Chaum, Soloman, and Freeman combined do not teach wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode (fig. 1, items 22 and 12 respectively; ¶60; ¶62) provided on the first transparent substrate and the second transparent substrate,  respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) and the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first transparent substrate and the second transparent substrate (¶6; ¶64-66), wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap separating the light guide plate and the first transparent substrate.
Cornelissen teaches a luminous window (figs. 1A and 1B, item 100; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (figs. 1A and 1B, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (figs. 1A and 1B, item 103; ¶41-42), wherein there is a gap separating the light guide plate and a first transparent substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, Solomon, Freeman, and Roh, wherein there is a gap separating the light guide plate and the first transparent substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate.
Iba teaches a display apparatus (¶65) comprising: a glasses-type frame (fig. 9, items 18 and 20; ¶67) and an image display device (fig. 4, item 8; ¶36; fig. 9, item 16; ¶65) attached to the frame, wherein the image display device includes an image forming device (¶36), and an optical device (fig. 9, item 17; ¶65), wherein the optical device includes a light guide plate (fig. 4, item 7; ¶49), a sealing member (fig. 5, item 14) arranged at an edge of a first transparent substrate (fig. 5, items 10, 11, 12 have an edge that is arranged with item 14; ¶52), wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate (¶52, “the mirror frame construction does not only hold the air gap between the optical member 11 and the hexahedron prism 7 easily, but can be used as a sealing member to prevent raindrops or dust from entering into the air gap”), a first deflection section (fig. 4, item 3; ¶49), and a second deflection section (fig. 4, item 4; ¶49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to, modify the combined display apparatus of Chaum, Solomon, Freeman, Rob, and Cornelissen, to comprise a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate, as taught by Iba so as to prevent raindrops or dust from entering into the air gap (¶52) and a necessary means to have the light guide attached to the first transparent substrate.
Claim 38, claim 21 is incorporated, Chaum teaches wherein the first deflection section is a light reflecting film (¶539; ¶544; see claim 1 and 44).
With respect to Claim 39, claim 21 is incorporated, Chaum teaches wherein the first deflection section is a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47).

Claims 24-26 and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba as applied to claims 21-22 above, and further in view of Kelly et al. (Pub. No.: US 2008/0218434 A1) hereinafter referred to as Kelly.
	With respect to Claim 24, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach further comprising: an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414) that measures illuminance on a basis of light which passes through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein the transmittance (¶41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba to further comprise an illuminance sensor that measures illuminance on a basis of light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor, as taught by Kelly, so as to improve operation (¶7).
	With respect to Claim 25, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach further comprising: an illuminance sensor, wherein the illuminance sensor measures illuminance of light passing through the light control device from an external environment, wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414), wherein the illuminance sensor measures illuminance of light passing through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein a (¶28; ¶34; ¶41).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba to further comprise an illuminance sensor, wherein the illuminance sensor measures illuminance of light passing through the light control device from an external environment, wherein a brightness of an image formed by the image forming device is controlled on a basis of the measurement result of the illuminance sensor, as taught by Kelly, so as to improve operation (¶7).
	With respect to Claim 26, claim 24 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein the illuminance sensor is arranged closer to the observer than the optical device.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414) that measures illuminance on a basis of light which passes through the light control device from an external environment (¶39, “The second light sensor 414 is disposed between the combiner 116 and the operator 402. Therefore, the second light sensor 414 detects the light intensity after the light (i.e., resulting light 410) passes through the combiner 116. In some embodiments”), wherein the transmittance of the light control device is controlled on a basis of the measurement result of the illuminance sensor (¶41); wherein the illuminance sensor is arranged closer to the observer than the optical device (fig. 4, item 414 is arranged closer to the user than item 408).
(¶7).
With respect to Claim 28, claim 22 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value, the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value. 
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 412) that measures an illuminance of an environment in which the display apparatus is located (¶39), wherein a transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor (¶40); wherein, when the measurement result of the illuminance sensor is equal to or greater than a first predetermined value (¶40, the first predetermined value corresponds to high intensity), the transmittance of the light control device is equal to or less than a second predetermined value different from the first predetermined value (¶40, second predetermined value corresponds to reduced light intensity). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba wherein, when the measurement result of the illuminance (¶7).
	With respect to Claim 29, claim 22 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 412) that measures an illuminance of an environment in which the display apparatus is located (¶39), wherein a transmittance of the light control device is controlled on a basis of a measurement result of the illuminance sensor (¶40); wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value (¶40, the first predetermined value corresponds to low intensity: 10 lux), the transmittance of the light control device is equal to or greater than a second predetermined value different from the first predetermined value (¶40, second predetermined value = 5 lux and transmitted light corresponds to reduced light intensity: 8 lux). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba wherein, when the measurement result of the illuminance sensor is equal to or less than a first predetermined value, the transmittance of the light control (¶7).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba as applied to claim 21 above, and further in view of Border et al (Pub. No.: US 2012/0050141 A1) hereinafter referred to as Border.
With respect to Claim 27, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein the maximum transmittance of the light control device is equal to or greater than 50% and the minimum transmittance of the light control device is equal to or less than 30%.
Border teaches a light control device (fig. 6, item 16; ¶40 – 1st, 2nd, and 5th to 7th sentence) that is semi-transparent where the maximum transmittance of light is less than all (please note that this includes equal to or greater than 50%) and the minimum is more than none (please note that this includes equal to or less than 30%).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba, such that the maximum transmittance of the light control device is equal to or greater than 50% and the minimum transmittance of the light control device is equal to or less than 30% as taught by Border so as to provide a plurality of different levels of transparency so that a real-world scene can be viewed through overlaid information (¶55 – last sentence).

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, Solomon, Freeman, Roh, and  Cornelissen as applied to claim 21 above, and further in view of Telfer et al. (Pub. No.: US 2012/0008188 A1) hereinafter referred to as Telfer.
With respect to Claim 30, claim 21 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein the light control device imparts a desired color to light passing through the light control device. 
Tefler teaches a light control device (¶78; ¶81; ¶83 – please note that a light control device is equivalent to a shutter) that imparts a desired color to a light passing through the light control device.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba, such that the light control device imparts a desired color to light passing through the light control device as taught by Tefler so as to provide a light modulator for effective implementation of variable transmissivity to reduce energy costs (¶29). 
	With respect to Claim 31, claim 30 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein the color imparted by the light control device is variable.
Tefler teaches wherein the color imparted by the light control device is variable (¶120).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba such that the color imparted by the light control device is variable as further taught by Tefler so as to provide a light modulator for effective implementation of variable transmissivity to reduce energy costs (¶29) and provide a variety of colors to implement variable transmissivity. 
Claim 32, claim 30 is incorporated, Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba combined do not teach wherein the color imparted by the light control device is fixed.
Tefler teaches the color imparted by the light control device is fixed (¶51; please note that the conventional apparatus uses a static filter which is equivalent to a fixed imparted color).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, Cornelissen, and Iba such that the color imparted by the light control device is fixed, as further taught by Tefler so as to provide another simpler alternative for controlling light transmissivity. 

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaum, in view of Solomon, in view of Freeman, in view of Roh, in view of Cornelissen, in view of Kelly, and in view of Iba.
With respect to Claim 36, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic), wherein a light control device (¶543, “an array of shutters”; ¶682, “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters”; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) adjusts an amount of external light incident from outside the optical device, wherein the light control device is provided in a region of the optical device from which light is emitted (¶683, “desirable to have a structure on the proximal optic … such a switchable structure may also reduce the amount of ambient light from the surrounding”; ¶953), wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which light emitted from the image forming device (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected, wherein the light is guided by the light guide plate, and wherein the light is emitted from the optical device (¶760, “where light is launched through a waveguide”; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
Chaum does not teach the light control device includes: a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode  provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), a first transparent electrode and a second transparent electrode (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or both of the first transparent substrate and the second transparent substrate included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. 1, item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with one or both of a first transparent substrate and a second transparent substrate included in the light control device (fig. 11; ¶94, “an LCD panel, an electrochromic panel, etc” which has a first substrate and a second transparent substrate).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with one or both of the first transparent substrate and a second transparent substrate included in the (¶97). 
Chaum, Soloman, and Freeman combined do not teach wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode (fig. 1, items 22 and 12 respectively; ¶60; ¶62) provided on the first transparent substrate and the second transparent substrate,  respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) and the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first transparent substrate and the second transparent substrate (¶6; ¶64-66), wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
(¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap separating the light guide plate and the first transparent substrate.
Cornelissen teaches a luminous window (figs. 1A and 1B, item 100; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (figs. 1A and 1B, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (figs. 1A and 1B, item 103; ¶41-42), wherein there is a gap separating the light guide plate and a first transparent substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, Solomon, Freeman, and Roh, wherein there is a gap separating the light guide plate and the first transparent substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Roh, and Cornelissen combined do not teach wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor.
(fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414); wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor (¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to replace the illuminance sensor of Chaum with that of Kelly, wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, wherein the transmittance of the light control device is controlled based on a measurement result of the illuminance sensor as taught by Kelly, so as to improve operation (¶7).
Chaum, Solomon, Freeman, Rob, and Cornelissen combined do not teach a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate.
Iba teaches a display apparatus (¶65) comprising: a glasses-type frame (fig. 9, items 18 and 20; ¶67) and an image display device (fig. 4, item 8; ¶36; fig. 9, item 16; ¶65) attached to the frame, wherein the image display device includes an image forming device (¶36), and an optical device (fig. 9, item 17; ¶65), wherein the optical device includes a light guide plate (fig. 4, item 7; ¶49), a sealing member (fig. 5, item 14) arranged at an edge of a first transparent (fig. 5, items 10, 11, 12 have an edge that is arranged with item 14; ¶52), wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate (¶52, “the mirror frame construction does not only hold the air gap between the optical member 11 and the hexahedron prism 7 easily, but can be used as a sealing member to prevent raindrops or dust from entering into the air gap”), a first deflection section (fig. 4, item 3; ¶49), and a second deflection section (fig. 4, item 4; ¶49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to, modify the combined display apparatus of Chaum, Solomon, Freeman, Rob, and Cornelissen, to comprise a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate, as taught by Iba so as to prevent raindrops or dust from entering into the air gap (¶52) and a necessary means to have the light guide attached to the first transparent substrate.
With respect to Claim 37, Chaum teaches a display apparatus (fig. 1: head mounted display system) comprising: a glasses-type frame (¶357); an image display device (fig. 1, item 110: image display system; ¶557) that is attached to the frame; and an illuminance sensor (¶1295 – ambient light sensor), wherein the image display device includes an image forming device (fig. 1, item 120: projector), and an optical device (fig. 1, item 116: proximal optic), wherein a light control device (¶543, “an array of shutters”; ¶682, “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters”; ¶683, “a switchable structure may also reduce the amount of ambient light from the surrounding that is transmitted through the proximal optic to the eye”, a light control device is equivalent to a light reducing structure such as a switchable structure) adjusts an amount of external light incident from outside the optical device, wherein the light control device is provided in a region of the optical device from which light is emitted (¶683, “desirable to have a structure on the proximal optic … such a switchable structure may also reduce the amount of ambient light from the surrounding”; ¶953), wherein the optical device (fig. 24A, item 2440: proximal optic ~ optical device) includes a light guide plate (figs. 24A-24C; ¶731; ¶1091 – please note that a waveguide is equivalent to a light guide plate) in which light emitted from the image forming device (fig. 24A, item 2410 or fig. 171, item 17101) propagates while being totally reflected, wherein the light is guided by the light guide plate, and wherein the light is emitted from the optical device (¶760, “where light is launched through a waveguide”; ¶796; ¶1091); a first deflection section (fig. 171, the first deflection unit is equivalent to the first portion of the light guide plate where the incident light is first totally internally reflected – portion closest to item 17101) that deflects light incident on the light guide plate, wherein the first deflection section is one of a light reflecting film and a diffraction grating (¶539; ¶544; ¶672-673; see claim 1 and 46-47); and a second deflection section (fig. 171, the second deflection unit is equivalent to the second portion of the light guide plate where the incident light is totally internally reflected prior to exiting the light guide plate – portion closest to item 17103) that deflects the light which propagates in the light guide plate while being totally reflected (fig. 24a, item 2440: proximal optic; fig. 171, portion of the waveguide closest to item 17103: second deflection unit; ¶682; ¶683 – please note that the light control device (shutter) maybe on or within the proximal optic, switchable shutters have two substrates; ¶731; please note that the proximal optic is configured with a waveguide, this is equivalent to the second deflection unit being covered with a substrate of the light control device since the light control device is within the proximal optic as well). 
 a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode  provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate. 
Solomon teaches a light control device (fig. 48) mounted on a glasses-type frame (¶2; ¶9, augmented reality) wherein the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate (fig. 48, item 50: electrophoretic shutter – must have a first transparent and second transparent substrate disposed opposite each other with electrophoretic medium in between when disposed on glasses for augmented reality), a first transparent electrode and a second transparent electrode (fig. 48, item 50, must have first and second transparent electrodes when disposed on glasses for augmented reality; ¶187) provided on the first transparent substrate and the second transparent substrate, respectively, and an electrophoretic dispersion liquid sealed between the first transparent substrate and the second transparent substrate (¶187, please note that a electrophoretic shutter system comprises the above, there must be two electrodes one for applying a negative charge and one for applying a positive charge, an electrophoretic dispersion liquid between the electrodes, and substrates for the electrodes to be formed/disposed). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, such that the light control device includes a first transparent substrate and a second transparent substrate, the first transparent substrate opposite the second transparent substrate, a first transparent electrode (¶188).
Although Chaum teaches a structure that is on the optical device (¶683, switchable structure), Chaum and Solomon combined do not explicitly teach wherein the second deflection section is covered with one or both of the first transparent substrate and the second transparent substrate included in the light control device.
Freeman teaches a display device (fig. 11; ¶94) which provides an image to the user, comprising: an optical device (fig. 11, item 102; ¶38), a first deflection section (fig. 1, item 110; ¶38, “The input rays are reflected by an input reflector 110 that directs the rays generally along the axis of the image-guiding substrate 102”), a second deflection section (fig. 1, item 112; ¶38, “After the rays have transited a transfer distance along the substrate, they are incident upon a series of partial reflectors 112 that direct the rays toward a viewing region 114 where they can be perceived by the eye of a viewer 116”); and a light control device (fig. 11, item 1002; ¶94, “may be of many types including for example an LCD panel, an electrochromic panel, etc”; ¶45); wherein the second deflection section is covered with one or both of a first transparent substrate and a second transparent substrate included in the light control device (fig. 11; ¶94, “an LCD panel, an electrochromic panel, etc” which has a first substrate and a second transparent substrate).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify the combined display apparatus of Chaum and Solomon, to incorporate the teaching of Freeman wherein the second deflection section is covered with one (¶97). 
Chaum, Soloman, and Freeman combined do not teach wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, nor do they teach wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape. 
Roh teaches an electrophoretic display (fig. 1; ¶59) which operates in a reflective display mode and a transmissive display mode adaptive to ambient light (¶9) comprising: a first transparent substrate (fig. 1, item 20; ¶60) and a second transparent substrate (fig. 1, item 10; ¶62), the first transparent substrate opposite the second transparent substrate, a first transparent electrode and a second transparent electrode (fig. 1, items 22 and 12 respectively; ¶60; ¶62) provided on the first transparent substrate and the second transparent substrate,  respectively, wherein the first transparent electrode is patterned in a shape (fig. 1, item 22; ¶62) and the second transparent electrode is not patterned in the shape (fig. 1, item 12; ¶60), and an electrophoretic dispersion liquid (fig. 1, item 40) that is sealed between the first transparent substrate and the second transparent substrate (¶6; ¶64-66), wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium (¶6, “A background color that contrasts with the electrophoretic particle is carried by the insulating liquid including white-colored charged particles”; ¶64, “The insulation material 40 can be liquid or gas and should be transparent for allowing light to transmit”; ¶65, “The white-colored charged particles 50 are distributed in the insulation material 40”; ¶66, “The non-white colored charged particles 60 are dispersed in the insulation material 40”).
Therefore it would have been obvious to a person of ordinary skill in the art to modify the combined display apparatus of Chaum, Soloman, and Freeman, wherein the first transparent electrode is patterned in a shape and the second transparent electrode is not patterned in the shape, wherein the electrophoretic dispersion liquid comprises a plurality of electrophoretic particles and a dispersion medium, wherein a color of the electrophoretic particles is different from a color of the dispersion medium, as taught by Roh so as to provide a device which is capable of adapting to ambient light conditions (¶9). 
Chaum, Soloman, Freeman, and Roh combined do not mention wherein there is a gap separating the light guide plate and the first transparent substrate.
Cornelissen teaches a luminous window (figs. 1A and 1B, item 100; ¶41) comprising a light guide plate (fig. 1A, item 101; ¶41), a light source (figs. 1A and 1B, item 102; ¶41) arranged to couple light into the light guide, and a switchable structure (figs. 1A and 1B, item 103; ¶41-42), wherein there is a gap separating the light guide plate and a first transparent substrate of the switchable structure (¶42).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the display apparatus of Chaum, Solomon, Freeman, and Roh, wherein there is a gap separating the light guide plate and the first transparent substrate, as taught by Cornelissen so as to provide an alternative to attaching a switchable structure to the light guide aside from using optically transparent adhesive (¶42). 
Chaum, Solomon, Freeman, Roh, and Cornelissen combined do not teach wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor.
Kelly teaches a dimmable display (fig. 4; ¶36) comprising: an optical device (fig. 4, item 408; ¶36; ¶38) on which light emitted from an image forming device is incident, wherein a light control device (fig. 4, item 406; ¶37) that adjusts an amount of external light incident from outside the optical device is provided in a region of the optical device from which light is emitted, further comprising: an illuminance sensor (fig. 4, item 414); wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor (¶28; ¶34; ¶41). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combined display apparatus of Chaum, Solomon, Freeman, Roh, and  Cornelissen to replace the illuminance sensor of Chaum with that of Kelly, wherein the illuminance sensor measures illuminance based on light which passes through the light control device from an external environment, and wherein a brightness of an image formed by the image forming device is controlled based on a measurement result of the illuminance sensor as taught by Kelly, so as to improve operation (¶7).
Chaum, Solomon, Freeman, Rob, and Cornelissen combined do not teach a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate.
Iba teaches a display apparatus (¶65) comprising: a glasses-type frame (fig. 9, items 18 and 20; ¶67) and an image display device (fig. 4, item 8; ¶36; fig. 9, item 16; ¶65) attached to the frame, wherein the image display device includes an image forming device (¶36), and an (fig. 9, item 17; ¶65), wherein the optical device includes a light guide plate (fig. 4, item 7; ¶49), a sealing member (fig. 5, item 14) arranged at an edge of a first transparent substrate (fig. 5, items 10, 11, 12 have an edge that is arranged with item 14; ¶52), wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate (¶52, “the mirror frame construction does not only hold the air gap between the optical member 11 and the hexahedron prism 7 easily, but can be used as a sealing member to prevent raindrops or dust from entering into the air gap”), a first deflection section (fig. 4, item 3; ¶49), and a second deflection section (fig. 4, item 4; ¶49).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to, modify the combined display apparatus of Chaum, Solomon, Freeman, Rob, and Cornelissen, to comprise a sealing member arranged at an edge of the first transparent substrate, wherein the first transparent substrate is fixed to the light guide plate by the sealing member such that there is a gap separating the light guide plate and the first transparent substrate, as taught by Iba so as to prevent raindrops or dust from entering into the air gap (¶52) and a necessary means to have the light guide attached to the first transparent substrate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
         	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621